Citation Nr: 1109215	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  07-22 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an increased initial rating for left shoulder dislocation, currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had service from April 1971 to April 1975.  

This matter comes to the Board of Veterans' Appeals (Board) from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

Service connection for a left shoulder dislocation was granted by the rating action of February 2006.  In May 2006, the Veteran indicated his disagreement with the evaluation assigned for his left shoulder disability.  The May 2007 SOC addressed the issue of entitlement to service connection for left shoulder dislocation and noted that service connection was warranted for a left shoulder dislocation and an evaluation of 10 percent was granted.  However, the SOC further noted a Decision Review Officer (DRO) had determined that an increased initial rating for left shoulder dislocation was not warranted.  The Veteran's substantive appeal was received in July 2007.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a February 2011 Written Brief Presentation, the Veteran stated that his left shoulder disability may have worsened since his last VA examination in August 2005.  The VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (holding that, where the veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination).  Thus, the Board is of the opinion that the Veteran should be afforded additional VA examination.  

Additionally, the RO/AMC also should attempt to obtain the Veteran's up-to-date VA treatment records.
In light of the confusion regarding the issue being considered in the previously issued Statement of the Case, the Veteran should be given a Supplemental Statement of the Case which clearly addresses the issue on appeal and sets forth the basis for the decision.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran to identify where he is currently being treated for his left shoulder disability and obtain all treatment records which have not been obtained already.

2.  The Veteran should be scheduled for a VA examination for the purpose of determining the current severity of his service-connected left shoulder disability.  The claims file should be made available to the examiner for review in conjunction with the examination.  The examiner should perform full range of motion studies of the left shoulder.  It should be indicated whether there is any additional function loss (i.e., additional loss of motion) of the left shoulder due to pain or flare-ups of pain supported by adequate objective findings, or weakness on movement, excess fatigability, or incoordination.  The examiner should explain the rationale for all opinions given. 

3.  Thereafter, the RO should readjudicate the claim on appeal based on all of the evidence of record.  If the disposition of the claim remains unfavorable, the RO should furnish the Veteran and his representative a supplemental statement of the case specifically addressing the issue on appeal and afford them an opportunity to respond.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


